Citation Nr: 0635737	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-02 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for status post L4-S1 
posterolateral fusion with complete decompressive 
laminectomies at L4 and L5 (claimed as back condition).

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis with chondromalacia, left 
knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas which denied service connection for status post L4-S1 
posterolateral fusion with complete decompressive 
laminectomies at L4 and L5 and continued a 10 percent 
disability rating for the veteran's traumatic arthritis with 
chondromalacia of the left knee. 

The claim for service-connection for status post L4-S1 
posterolateral fusion with complete decompressive 
laminectomies at L4 and L5 was denied in an unappealed 
decision in January 1998.  In subsequent decisions, the RO 
appeared to consider the veteran's claim on the merits 
without considering whether new and material evidence had 
been submitted.  Regardless, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Thus, the Board will first determine 
whether new and material evidence has been submitted.  If new 
and material evidence has been received, the Board will 
reopen the claim and consider entitlement to service 
connection for status post L4-S1 posterolateral fusion with 
complete decompressive laminectomies at L4 and L5.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for traumatic arthritis with chondromalacia, 
left knee and service connection for status post L4-S1 
posterolateral fusion with complete decompressive 
laminectomies at L4 and L5 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1998 decision, the RO denied 
service connection for status post L4-S1 posterolateral 
fusion with complete decompressive laminectomies at L4 and 
L5.

2.  Evidence submitted since the January 1998 RO decision, 
including the opinions of treating doctors that the veteran's 
low back condition was as likely as not related to service, 
relates to previously unestablished elements necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The RO's January 1998 decision is final; evidence received 
since January 1998 is new and material, and the veteran's 
claim is reopened.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§  3.105(a), 3.156(a); 3.306(a), 20.302(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

Because the claim is being reopened, no further assistance is 
needed to substantiate that aspect of the appeal.  

I.  Whether new and material evidence has been presented to 
reopen a claim for service connection for status post L4-S1 
posterolateral fusion with complete decompressive 
laminectomies at L4 and L5.

The RO denied the claim for service connection for status 
post L4-S1 posterolateral fusion with complete decompressive 
laminectomies at L4 and L5 in January 1998 on the basis that 
there was no relationship between his current low back 
condition and his service-connected traumatic arthritis with 
chondromalacia, left knee.  

The veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105(c).

In March 2002, the veteran submitted a claim to reopen his 
claim for service connection for his back condition.  

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006)

The evidence received since the January 1998 RO decision 
includes private medical records, VA medical records, VA 
examinations, statements from treating physicians and a 
hearing before the Board.

The newly received medical evidence documents a relation 
between the veteran's current back disability and his active 
duty as an August 2005 treatment report noted that his low 
back pain began while he was in service.  This evidence goes 
to the previously unestablished element of a nexus between 
the veteran's current disability and his active service.

The Board therefore finds that the evidence received since 
the January 1998 RO decision is both new and material.  
Accordingly, the claim is reopened.

The issue of entitlement to service connection for status 
post L4-S1 posterolateral fusion with complete decompressive 
laminectomies at L4 and L5 is therefore reviewed on a de novo 
basis.  The veteran is not prejudiced by the Board's 
consideration of this question, because the RO essentially 
decided the claim on a de novo basis, the veteran has had the 
opportunity to submit evidence, argument and testimony on the 
merits of the claim for service connection.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for status post L4-S1 
posterolateral fusion with complete decompressive 
laminectomies at L4 and L5.


REMAND

Pursuant to the VCAA, VA first has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding the veteran's claim for an increased rating for his 
service-connected traumatic arthritis with chondromalacia of 
the left knee, the veteran underwent VA examinations in May 
2002 and November 2004.  The November 2004 examination stated 
that X-rays of the veteran's left knee revealed mild 
degenerative arthritis.  However, the examiner did not 
address the severity of the veteran's left knee disability as 
the veteran was nonambulatory due to paraplegia.

However, at the May 2006 hearing, the veteran stated that he 
was not non-ambulatory as he was able to walk short 
distances. 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

An examination is needed to clarify whether the severity of 
the left knee disability can be ascertained.

Accordingly, in order to afford the appellant due process of 
law, the RO should schedule the veteran for an additional VA 
examination for his service-connected traumatic arthritis 
with chondromalacia of the left knee in order to determine 
its current severity.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The claims file contains service medical records from March 
1980 and April 1980 that report an injury to the veteran's 
back.  In March 1980, the veteran presented with lower back 
pains as he felt that he struck the lumbar area of the back 
and cervical spine.  In April 1980, the veteran presented 
with back and neck complaints as a result of an incident 
where he fell on ice.

There is also competent evidence of a current disability.

Additionally, an August 2005 treatment note from a treating 
doctor at the San Antonio, Texas VA Medical Center (VAMC) 
stated that the veteran's current back pain began while on 
active duty and has continued to the present.

The VA physician did not, however, consider evidence that the 
veteran injured his back following service.  The veteran was 
seen by Dr. H. Jay Hassell in May 1995, when he reported that 
he had never had back problems prior to February 1987, when 
he injured his back lifting heavy boxes.  A VA examiner did 
opine that the veteran's paraplegia was not related to 
service, but did not provide an opinion regarding other back 
disabilities reported in the record.

A VA examination is necessary to obtain an informed opinion 
as to whether the back disability is related the disability 
noted in service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
orthopedic examination in order to 
determine the current nature and severity 
of his service-connected traumatic 
arthritis with chondromalacia, left knee.  
The claims folders must be sent to the 
examiner for review and the examiner 
should acknowledge such review in the 
examination report.

The examiner should report the presence 
and severity of any left knee instability 
or subluxation.  If these symptoms are 
present, the examiner should express an 
opinion as to their severity in terms of 
whether they are "slight," "moderate," or 
"severe."

The examiner should note the range of 
left knee flexion and extension in 
degrees.

The examiner should determine whether the 
service-connected left knee disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination. 

If it is not possible to obtain the 
requested findings the examiner should so 
state, and provide a reason for the 
inability to obtain the findings.

2.  The veteran should be provided with 
an orthopedic examination to determine 
the etiology of any current low back 
disability.  The examiner must review the 
claims folder, and note such review in 
the examination report, or in an addendum 
to the report.  The examiner should 
provide an opinion as to whether any back 
disability, at least as likely as not (50 
percent probability or more), was caused 
or aggravated by an injury during active 
service.  The examiner should provide a 
rationale for the opinion. 

3.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


